Citation Nr: 1141107	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-32 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1999 to December 2007.  The Veteran was awarded a Purple Heart, among other awards and distinctions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma, denying the claim currently on appeal.  

In September 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's sleep apnea manifested during, or as a result of, his active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions or hardships of service.  38 U.S.C.A. § 1154(b).  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for sleep apnea.  Specifically, the Veteran contends that he suffered from broken noses during military service that, in conjunction with his exposure to burning trash and other chemicals, resulted in his chronic obstructive sleep apnea.  Upon review of the record, the Board finds that the evidence is at least in equipoise, and as such, service connection is warranted for sleep apnea.  

The Veteran's July 1999 enlistment examination does not reflect that the Veteran suffered a broken nose prior to his enlistment with the military.  According to a May 2000 urologist note, the Veteran had a prior medical history of five nasal fractures.  The Veteran's service treatment records do not reflect these reported nasal fractures.  Subsequent treatment records do reflect that the Veteran was injured by an improvised explosive device in 2004, resulting in injuries to several areas of his body, including his neck, right shoulder and upper extremities.  The records do not indicate that the Veteran suffered a nasal fracture at this time, however.  A September 2004 post-deployment health assessment also notes that the Veteran was sometimes exposed to burning trash and feces during his service in Southwest Asia.  The Veteran has asserted that his exposure to these substances may have exacerbated his sleep apnea.  The record also contains a September 2007 treatment record noting that the Veteran was post concussion syndrome with no loss of consciousness.  Finally, according to the Veteran's report of medical history associated with his October 2007 separation examination, he had broken his nose six times in the past.  The Veteran was not diagnosed with sleep apnea during active military service.  

However, post-service treatment records do reflect that the Veteran was diagnosed with obstructive sleep apnea within four months of his separation from active duty.  According to an April 2008 private treatment record, the Veteran was seen with recent problems of loud snoring.  It was noted that the Veteran was concerned because he had broken his nose several times in the past.  Diagnoses of allergic rhinitis and sleep apnea were assigned.  

A subsequent private treatment record dated April 2008 notes that the Veteran was constantly experiencing an obstructed airway.  It was noted that he had broken his nose six times in the past.  The examining physician opined that due to the Veteran's problems and the appearance of his nose, it was quite obvious that he needed a septoplasty to resolve his problems.  A subsequent treatment record from May 2008 assigned a diagnosis of acquired deviated nasal septum, in addition to obstructive sleep apnea.  

The Veteran has also provided a significant amount of lay testimony in support of his claim.  According to a statement received in August 2008, the Veteran indicated that he did in fact complain of symptoms related to his sleep apnea during service.  However, he was told that nothing could be done about this while he was in the Theatre of Operations.  He subsequently scheduled a sleep study within four months of his separation from active duty.  

The Veteran also testified before the undersigned Veterans Law Judge at a hearing in September 2011.  The Veteran reported that he first broke his nose during combat training.  He indicated that the only treatment he received was with a physician's assistant who cleaned his nose with saline and taped it.  He was then sent back to his troops.  The Veteran reported that he continued to have problems but that he did not have time to get a further evaluation.  He was subsequently sent to Iraq.  He reported that he continued to suffer from problems with snoring and breathing upon his return from Iraq, but that he was unable to go for a sleep study until after his separation from active duty.  

Having considered the above evidence, the Board finds that the Veteran is entitled to service connection for sleep apnea.  While the Veteran's service treatment records do not reflect treatment for a broken nose or snoring, the Veteran did indicate in his report of medical history associated with his separation examination that he had a history of broken noses.  The Veteran's enlistment examination did not list a preexisting history of broken noses.  Furthermore, the Veteran has provided consistent testimony as to breaking his nose during active duty and suffering from problems with snoring.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  In the present case, the record contains no evidence directly contradicting the Veteran's assertions or calling into question the credibility of his statements.  

Finally, and perhaps most telling in this case, is that the Veteran was diagnosed with obstructive sleep apnea and an acquired deviated septum within four months of his separation from active duty.  The April 2008 private physician appears to have related the Veteran's sleep apnea and acquired deviated septum, at least in part, to the condition of his nose.  There was no mention of sleep apnea or a deviated septum at the time of the Veteran's enlistment into active duty.  Therefore, the fact that both of these conditions were manifest within four months of the Veteran's separation from active duty is strong evidence suggesting that his sleep apnea either arose during, or as a result of, active military service.  The record contains no medical evidence or opinion to call into question this conclusion.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that he is entitled to service connection for obstructive sleep apnea.  See 38 U.S.C. § 5107(b).  The claim is granted.  



ORDER

Service connection for obstructive sleep apnea is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


